Exhibit 10.21

AMENDMENT
TO

KELLY SERVICES, INC.

2008 MANAGEMENT RETIREMENT PLAN

(Effective January 1, 2009)

 

 

WHEREAS, Kelly Services, Inc. (the “Company”) maintains the Kelly Services, Inc.
2008 Management Retirement Plan, most recently amended and restated effective
January 1, 2009 (the “2008 Plan”); and

 

WHEREAS, the Company desires to amend the 2008 Plan effective January 1, 2015
regarding Company contributions under the 2008 Plan,

 

NOW, THEREFORE, Section 4.4 of the 2008 Plan entitled Company Matching Credits
is hereby amended effective January 1, 2015 to restate the first sentence
thereof to read as follows:

 

The Company will credit a Company matching credit to a Participant's Account
equal to 50% of the first 10% of a Participant's base salary that is deferred
for a payroll period and shall credit a Company matching credit to a
Participant's Account equal to 50% of the first 10% of a Participant's
commissions and eligible bonus that are deferred.

 

IN WITNESS WHEREOF, the Company has hereunto caused its name to be subscribed on
this 7th day of August, 2014.

 

 

KELLY SERVICES, INC.

 

 

By: /s/ Antonina M. Ramsey

 

Name: Antonina M. Ramsey

 

Its: Chief Human Resources Officer